Citation Nr: 1132897	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-26 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for hiatal hernia, to include as secondary to residuals of a gastrectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from to April 1958 to March 1960. 

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in San Juan, the Commonwealth of Puerto Rico, (hereinafter RO).  


FINDINGS OF FACT

1.  A July 2005 rating decision about which the Veteran was notified the same month denied the Veteran's claim for service connection for hiatal hernia, to include as secondary to residuals of a gastrectomy; the Veteran did not appeal this decision and this is the only unappealed rating decision addressing this issue on any basis.    

2.  Additional evidence received since the July 2005 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for hiatal hernia, to include as secondary to residuals of a gastrectomy.  
 

CONCLUSIONS OF LAW

1.  The July 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002);  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence to reopen the claim of entitlement to service connection for hiatal hernia to include as secondary to residuals of a gastrectomy  has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in May 2007 prior to the adjudication by the RO that gave rise to this appeal that informed the appellant of the information and evidence necessary to prevail in his claim and was compliant Kent v. Nicholson, 20 Vet. App. 1 (2006).    

As for the duty to assist, the service treatment reports and voluminous VA and private reports have been obtained.  Moreover, because new and material evidence has not been received to reopen the claim on appeal, another VA examination addressing this claim is not necessary to fulfill the duty to assist the Veteran.  38 C.F.R. § 3.159(c)(4)(iii).  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis, either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented, will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

A July 2005 rating decision about which the Veteran was notified the same month denied the Veteran's claim for service connection for hiatal hernia, to include as secondary to residuals of a gastrectomy.  The Veteran did not appeal this decision; as such, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  This is he only unappealed rating decision addressing this issue on any basis.    

The record before the adjudicators at the time of the July 2005 rating decision included the service treatment reports that reflected treatment for gastrointestinal complaints related to a duodenal ulcer.  A hiatal hernia was not shown in service, to include upon an emergency gastrointestinal series conducted in November 1958.  The post-service evidence included reports from private hospitalization initiated in November 1960 for a bleeding peptic ulcer with treatment to include a gastric resection.  A hiatal hernia was not shown on these reports, or on reports from a VA compensation examination, to include those from an upper gastrointestinal series (hereinafter UGI), completed in June 1961.  A hiatal hernia was also not shown on March 1965, July 1977, November 1978, February 1981, May 1986, or September 1988 VA UGIs.  In addition, a hiatal hernia was not listed on reports describing the Veteran's disabilities completed by private physicians in November and December 1985, and the condition was not shown clinically on any other private or VA clinical reports until a January 2002 esophagogastroduodenoscopy showed a small hiatal hernia. 

The record before the adjudicators in July 2005 also included a May 2005 VA medical opinion that concluded after a review of the claims files that the Veteran's hiatal hernia was not secondary to his gastrectomy residuals, with the examiner stating that there was "no physiologic mechanism by which we could link one with the other."  There was otherwise no competent medical evidence before the adjudicators linking hiatal hernia to service or the service connected gastrectomy residuals, and the claim for service connection was denied on the basis of the lack of such evidence in the July 2005 rating decision.  

Reviewing the additional evidence submitted since the July 2005 rating decision, the record reflects photocopies of private and VA and clinical evidence previously of record.  Clearly such photocopies cannot be considered as new evidence.  While the additional evidence includes a May 2007 statement from a private physician that lists hiatal hernia as one of the Veteran's conditions, since it does not link the condition to service or service-connected gastrectomy, this evidence also cannot be considered as new and material as it is simply cumulative of evidence of record in July 2005, demonstrating the existence of a hiatal hernia. 

Additional outpatient treatment reports dated through June 2008, also fail to contain a medical opinion or other competent evidence linking a hiatal hernia to service or service-connected gastrectomy residuals, and the lack of such evidence was the basis of the previous denial of service connection.  Thus, this evidence cannot be considered to be material because it does not raise a reasonable possibility of substantiating the claim of service connection for hiatal hernia.  No other additional evidence received since the July 2005 rating decision links hiatal hernia to service or service-connected gastrectomy residuals; as such, none of this evidence raises a reasonable possibility of substantiating the claim of service connection for hiatal hernia.  

Finally, even were the unsupported contentions in connection with the clam to reopen asserting an etiologic relationship between hiatal hernia and gastrectomy to be considered new, they are nevertheless not material because it has not been shown that the Veteran has any medical knowledge beyond that of lay persons, and therefore, such a contention could not competently assert such a relationship.  Moray v. Brown, 5 Vet. App. 211 (1993).  As the Board concludes that the Veteran has failed to present sufficient new and material evidence to reopen the claim for service connection for hiatal hernia, no further adjudication of this claim is warranted.  See Kehoskie v, Derwinski, 2 Vet. App. 31 (1991).

ORDER

New and material evidence having not been received, the claim for service connection for hiatal hernia to include as secondary to residuals of a gastrectomy is not reopened and the appeal is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


